


Exhibit 10.18

April 1, 2000

GameTech International, Inc.
Bingo Technologies Corporation
2209 West 1st Street, Suite 113-114
Tempe, AZ 85281

Gentlemen:

        This letter amendment (this "Amendment") is to confirm the changes
agreed upon between Wells Fargo Bank, National Association ("Bank") and GameTech
international, Inc. ("GameTech") and Bingo Technologies Corporation ("Bingo")
(individually and collectively, "Borrower") to the terms and conditions of that
certain letter agreement between Bank and GameTech dated as of August 19, 1998,
as amended from time to time (the "Agreement"). For valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Bank and Borrower
hereby agree that the Agreement shall be amended as follows to reflect said
changes.

        1.    The first paragraph of the Agreement is hereby amended to add and
include Bingo as a "Borrower" as defined therein, and Bingo is hereby fully
obligated for all obligations under, and subject to all covenants, conditions,
provisions and agreements set forth in, the Agreement as if originally executed
by Bingo. Unless otherwise set forth in the Agreement, each reference in the
Agreement to "Borrower" shall mean Bingo and GameTech, collectively and
individually.

        2.    The Agreement is hereby amended by deleting "March 31, 2000" as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "April 2, 2001," with such change to be effective
upon the execution by Borrower and delivery to Bank of a promissory note
substantially in the form of Exhibit A attached hereto (which promissory note
shall replace and be deemed the Line of Credit Note defined in and made pursuant
to the Agreement) and all other contracts, instruments and documents required by
Bank to evidence such change.

        3.    Paragraph 11.4. is hereby deleted in its entirety, and the
following substituted therefor:

        4.    Collection of Payments.    Borrower authorizes Bank to collect all
principal, interest and fees due as of the date of this Agreement or otherwise
under the Line of Credit by charging GameTech International, Inc.'s demand
deposit account number 4159-539352 with Bank, or any other demand deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such demand deposit account to pay all such
sums when due, the full amount of such deficiency shall be immediately due and
payable by Borrower."

        4.    Paragraph III.1. is hereby deleted in its entirety, and the
following substituted therefor:

        "1.    Legal Status.    GameTech is a corporation, duly organized and
existing and in good standing under the laws of the state of Delaware, and Bingo
is a corporation, duly organized and existing and in good standing under the
laws of the state of Nevada, and Borrower is qualified or licensed to do
business in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower."

        5.    Paragraph 1.2. is hereby deleted in its entirety, and the
following substituted therefor:

        "2.  COLLATERAL:

        As security for all indebtedness of Borrower to Bank subject hereto,
Borrower hereby grants to Bank security interests of first priority in all
Borrower's accounts receivables and other rights to payment, general
intangibles, inventory and equipment. Additionally, Borrower hereby covenants
and agrees to grant to Bank security interests of first priority in all personal
property, of any entity acquired in any acquisition permitted or approved by
Bank under this Agreement. Upon request

--------------------------------------------------------------------------------




by Bank, Borrower shall provide or cause to be provided to Bank addresses for
all the locations of such collateral.

        All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements, deeds of trust and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall reimburse Bank immediately upon demand for
all costs and expenses incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees and costs of
audits."

        6.    Paragraph V.3. is hereby deleted in its entirety, and the
following substituted therefor:

        "3.    Financial Statements.    Provide to Bank, on a consolidated
basis, all of the following, in form and detail satisfactory to Bank.

        (a)  not later than 120 days after and as of the end of each fiscal
year, an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement,
statement of cash flows, and source and applicable of funds statement;

        (b)  not later than 45 days after and as of the end of each fiscal
quarter, a financial statement of Borrower, prepared by Borrower, to include
balance sheet, income statement, statement of cash flows, source and application
of funds statement, and an aged listing of accounts receivable and accounts
payable;

        (c)  promptly, after the same are available, and in any event within
five (5) days after filing, copies of all annual, regular, periodic and special
reports and statements which Borrower may file or is required to file with the
Securities and Exchange Commission; and

        (d)  from time to time such other information as Bank may reasonably
request."

        7.    The introductory paragraph in Paragraph V. is hereby deleted in
its entirety, and the following substituted therefor:

        "Borrower acknowledges and agrees that except as otherwise set forth
herein, all references to "Borrower" in this Paragraph 9 shall refer to the
Borrower and its subsidiaries both individually and collectively, and any
exception, limitation or requirement designated by a dollar amount shall apply
to the Borrower and its subsidiaries and affiliates, on an aggregate basis.
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, and all of Borrower's subsidiaries and
affiliates shall, unless Bank otherwise consents in writing:"

        8.    Paragraph V.9. is hereby deleted in its entirety, and the
following substituted therefor:

        "9.    Financial Condition.    Maintain Borrower's financial condition,
on a consolidated basis, as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein), with compliance
determined commencing with Borrower's financial statements for the period ending
January 31, 2000:

        (a)  Tangible Net Worth not at any time less than $25,000,000.00, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity less
any intangible assets.

        (b)  Quick Ratio not at any time less than 1.5 to 1.0, with "Quick
Ratio" defined as the aggregate of unrestricted cash, unrestricted marketable
securities, receivables convertible into

2

--------------------------------------------------------------------------------




cash and refundable deposits collectible within ninety (90) days divided by
total current liabilities.

        (c)  Net income after taxes no less than $1.00 on a quarterly basis,
determined as of each fiscal quarter end."

        9.    Paragraph V.11. is hereby deleted in its entirety, and the
following substituted therefor:

        "11.    Merger, Consolidation, Transfer of Assets.    Without written
consent of Bank which shall not be unreasonably withheld, not merge into or
consolidate with any other entity; nor make any substantial change in the nature
of Borrower's business as conducted as of the date hereof, nor acquire all or
substantially all of the assets of or make an investment in any other entity, or
with respect to GameTech International, Inc., all or substantially all of the
assets of or investment in any other entity which shall, require cash
consideration in excess of $7,500,000.00, nor sell, lease, transfer or otherwise
dispose of all or a substantial or material portion of Borrower's assets except
in the ordinary course of its business."

        10.  Except as specifically provided herein, all terms and conditions of
the Agreement remain in full force and effect, without waiver or modification.
All terms defined in the Agreement shall have the same meaning when used herein,
This Amendment and the Agreement shall be read together, as one document.

        11.  Borrower hereby remakes all representations and warranties
contained in the Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of Borrower's acknowledgment set
forth below there exists no default or defined event of default under the
Agreement or any promissory note or other contract, instrument or document
executed in connection therewith, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute such a default
or defined event of default.

        Your acknowledgment of this Amendment shall constitute. acceptance of
the foregoing terms and conditions.

      Sincerely,
 
 
 
WELLS FARGO BANK,
    NATIONAL ASSOCIATION
 
 
 
By:
/s/  JOHN D. HELMS      

--------------------------------------------------------------------------------

John D. Helms
Vice President
Acknowledged and accepted as of 4-1-2000
GAMETECH INTERNATIONAL, INC.
 
 
 
By:
/s/  JOHN J. PAULSON      

--------------------------------------------------------------------------------


 
 
 
Title:
CFO

--------------------------------------------------------------------------------


 
 
 
BINGO TECHNOLOGIES CORPORATION
 
 
 
By:
/s/  JOHN J. PAULSON      

--------------------------------------------------------------------------------


 
 
 
Title:
CFO

--------------------------------------------------------------------------------


 
 
 

3

--------------------------------------------------------------------------------
